—In an action, inter alia, to recover damages for fraud and theft, the defendants Chagai Ben-Mashiah, United Fitness Center, Inc., d/b/a Nassau Karate and Fitness Center, d/b/a American Karate Academy, Nassau Karate, Inc., and Babylon Karate Center, Inc., appeal from so much of an order of the Supreme Court, Nassau County (Levitt, J.), entered March 3, 1998, as, upon the granting of their motion for leave to serve and file an amended answer challenging the legality of certain contracts between the parties, severed the plaintiffs’ causes of action in the amended complaint sounding in fraud and theft from the remaining portions of the plaintiffs’ amended complaint and the defendants’ amended answer.
Ordered that the order is affirmed insofar as appealed from, with costs.
The severance of the plaintiffs’ causes of action sounding in fraud and theft from the remaining causes of action was not an improvident exercise of discretion (see, Fay v Chii Chung Wang, 134 AD2d 563). Bracken, J. P., Thompson, Goldstein and Florio, JJ., concur.